DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 14, 18-19, and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "deploying an induction logging tool in the borehole, ... ; causing the transmitter coil to transmit electromagnetic energy into the formation, ... inducing a voltage response in the receiver coil;  processing the voltage response via a mathematical inversion to compute a dielectric constant of the formation; and  processing said computed dielectric constant of the formation to estimate a kerogen maturity index of the formation, ... being indicative of a hydrocarbon bearing potential of the formation", in combination with the remaining claim elements as set forth in claim 1, and claims 2-3, 14, and 21-30 depending therefrom.
The prior art does not disclose or suggest, "an induction logging tool configured for deployment in a borehole penetrating a subterranean formation, ... , the transmitter coil configured to transmit electromagnetic energy into the formation thereby inducing a voltage response in the receiver coil; ... and instructions ... executable by the processor to instruct the system to (i) process the voltage response via a mathematical inversion to compute a dielectric constant of the formation, and (ii) process said computed dielectric constant of the formation to estimate a kerogen maturity index of the formation, ... indicative of a hydrocarbon bearing potential of the formation", in combination with the remaining claim elements as set forth in claim 18, and claims 19 and 31-34 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 12/31/20, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1, 2, 4-16, 18, and 20 has been withdrawn. Regarding Applicant’s remarks, Examiner agrees that the amended claims integrate the abstract ideas into the practical application of logging a borehole in oil and gas exploration.
Applicant’s arguments, see remarks, filed 12/31/20, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 have been withdrawn.  Regarding Applicant’s remarks, Examiner agrees that the current amendment overcomes the previous rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852